Citation Nr: 0837681	
Decision Date: 10/31/08    Archive Date: 11/10/08

DOCKET NO.  98-08 103	)	DATE
	)
	RECONSIDERATION	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for essential hypertension 
and hypertensive cardiomyopathy secondary to hypertension 
(claimed as cardiovascular disease).  


REPRESENTATION

Appellant represented by:	Michael Wildhaber, Esquire


WITNESSES AT HEARING ON APPEAL

The veteran and his physician  


ATTORNEY FOR THE BOARD

Linda E. Mosakowski, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1964 to 
October 1966.   

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 1997 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Winston-
Salem, North Carolina, that denied service connection.  

In July 2002, the veteran testified at a personal hearing 
over which a Veterans Law Judge presided at the RO.  

In September 1999, the Board reopened the veteran's claim for 
entitlement to service connection for cardiovascular disease 
and remanded the appeal to the RO for further development.  
In August 2003, the Board again remanded to this case to the 
RO for further development.  In October 2005, the Board 
denied the veteran's claim and he appealed to the United 
States Court of Appeals for Veterans Claims (Court).  The VA 
Secretary filed an unopposed motion to remand the appeal to 
the Board and in June 2006, the Court granted that motion and 
remanded the appeal to the Board for readjudication 
consistent with the Secretary's motion.  

In January 2007, the Board again denied the veteran's claim.  
He filed a motion for reconsideration of the Board's 
January 2007 decision, which was granted in May 2008 and this 
reconsideration was ordered.  38 U.S.C.A. § 7103(a) (West 
2002).  The undersigned have been designated as the 
reconsideration panel.  The panel does not include the 
Veterans Law Judge who both presided over the July 2002 
hearing and issued the January 2007 decision being 
reconsidered.  38 C.F.R. §§ 19.11(c), 20.707 (2008).  The 
decision rendered by the reconsideration panel replaces the 
January 2007 Board decision and constitutes the final 
decision of the Board as to the veteran's claim for 
entitlement to service connection for cardiovascular disease.  
38 U.S.C.A. § 7103(b)(3); 38 C.F.R. § 20.1100.  

In June 2008, the veteran submitted to the Board a private 
medical report prepared by Dr. Harrison G. Butler.  Although 
he did not waive initial RO consideration of this evidence, 
because the benefit sought is being granted in full, he is 
not prejudiced by the Board's initial consideration of the 
evidence.  As such, a remand for initial RO consideration is 
not is necessary.  38 C.F.R. § 20.1304(c).  


FINDINGS OF FACT

1.  The veteran is currently diagnosed with essential 
hypertension and hypertensive cardiomyopathy secondary to 
hypertension. 

2.  The veteran's labile hypertension disorder was noted 
when examined, accepted, and enrolled for active military 
service.  

3.  The veteran's labile hypertension disorder increased 
during service and that increase was not due to the natural 
progression of the disease.  

4.  The veteran's current essential hypertension and 
hypertensive cardiomyopathy secondary to hypertension is 
related to the pre-existing labile hypertension that was 
aggravated during service. 


CONCLUSION OF LAW

The veteran's essential hypertension and hypertensive 
cardiomyopathy secondary to hypertension were incurred in 
service.  38 U.S.C.A. §§ 1110, 1111, 1112, 1113, 1153, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.306, 3.307, 
3.309, 4.104, Diagnostic Code 7101 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to notify and to assist

VA has certain duties to notify and to assist claimants 
concerning the information and evidence needed to 
substantiate a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  In 
this case, the Board is granting in full the benefit sought 
on appeal.  Accordingly, assuming, without deciding, that any 
error was committed with respect to either the duty to notify 
or the duty to assist, such error was harmless and will not 
be further discussed.  

The veteran sought reconsideration of the Board's 
January 2007 decision, alleging that the Board had failed to 
address the veteran's August 1966 abnormal electrocardiogram 
(ECG) findings.  From the data references the veteran's 
doctors (Dr. O'Bar and Dr. Butler) included in their reports, 
it appears that they, and the veteran's representative, 
mistakenly attributed the data from the post-service tests 
conducted at the VA hospital in December 1966 to the 
inservice August 1966 ECG report.  In any event, the Board 
discusses that favorable data below.  

II.  Service connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  For service 
connection, three requirements must be established: (1) a 
current disability exists; (2) an injury or disease was 
incurred or aggravated during active military service; and 
(3) a relationship exists between the current disability and 
the inservice injury or disease.  See Watson v. Brown, 4 Vet. 
App. 309, 314 (1993) (a determination of service connection 
requires a finding of the existence of a current disability 
and a determination of the relationship between that 
disability and an injury or disease incurred in service).  

In this appeal, there is no controversy that the first 
requirement for service connection has been met because the 
veteran has been diagnosed with essential hypertension and 
hypertensive cardiomyopathy secondary to hypertension.  As to 
the other requirements, as discussed in various parts of 
section A, below, when the presumptions concerning the 
aggravation of a pre-existing condition are applied to the 
facts now appearing in the record, that record establishes 
that the veteran's pre-existing labile hypertension disorder 
was aggravated by service.  Section B addresses how the 
veteran's current disabilities are related to the labile 
hypertension disorder that was aggravated during service.  

A.  Aggravation of a pre-existing condition 

For purposes of entitlement to service connection for a 
veteran serving during a period of war, such as the veteran 
in this appeal, every veteran shall be taken to have been in 
sound condition when examined, accepted, and enrolled for 
service.  38 U.S.C.A. § 1111.  But there are exceptions to 
this "presumption of soundness." 
As relevant here, a veteran shall not be taken to have been 
in sound condition as to defects, infirmities, or disorders 
noted at the time of the examination, acceptance, and 
enrollment for service.  38 U.S.C.A. § 1111.  

If a pre-existing disorder is noted upon entry into service, 
a veteran need only establish that during service, the pre-
existing disorder increased in severity.  38 U.S.C.A. § 1153; 
see also Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 
2004) (if a pre-existing disorder is noted upon entry into 
service, the veteran cannot bring a claim on the theory that 
his disability was incurred during service, rather, the 
burden falls on the veteran to establish aggravation); 
Browder v. Derwinski, 1 Vet. App. 204, 206 (1991) (where eye 
disorder was noted upon entry into service, the veteran had 
to establish it increased in severity during service).  Once 
an increase in the severity of the pre-existing disorder 
during service is shown, the second requirement for service 
connection-that is, inservice aggravation-is established 
unless the government can demonstrate that the increased 
disability was merely due to the natural progress of the 
disease.  38 U.S.C.A. § 1153;  38 C.F.R. § 3.306(a).   

1.  The veteran's pre-existing labile hypertension was noted 
upon entry into service

Typically, to establish whether a pre-existing condition was 
noted upon entry into service, the induction or enlistment 
examination (that is, an "entrance" examination) is 
reviewed to see if the condition were noted on the Report of 
Medical History Form filled out by the veteran and reviewed 
by the examiner and/or the Report of Medical Examination 
filled out by the examiner.  See 38 C.F.R. § 3.304(b) (only 
such conditions as are recorded in examination reports are to 
be considered as noted).  In this case, however, there is no 
typical "entrance" examination.  Instead, there is a series 
of medical examinations and consultations related to the 
veteran's continued attempts, despite high blood pressure 
readings, to qualify for service, first through the Advanced 
ROTC, then through the Army Reserves.  After the veteran was 
found fit for duty in the Army Reserves, he was called to 
active duty and no additional "entrance" examination was 
given.  

Yet, from the following examination reports, which are 
included with the veteran's official service treatment 
records, it is clear that when the veteran entered active 
duty in June 1964, the Army was, at a minimum, on notice that 
the veteran had cardiovascular issues.  A December 1960 
examiner found him unqualified for Advanced Army ROTC due to 
functional or extra-cardiac heart murmur.  A January 1961 
consultant evaluating his cardiac status for another 
application to Advanced Army ROTC noted that, based on barium 
swallowing, the December 1960 ECG findings were attributable 
to the veteran's pigeon breast deformity rather than left 
ventricular enlargement.  His diagnosis was labile vascular 
hypertension associated with the anxiety of the physical 
examination, which was not disqualifying.  The veteran was 
thus determined to be physically qualified for enrollment in 
Advanced Course ROTC.  

A June 1961 medical examination report recorded a seated 
blood pressure of 146/88.  He was found physically qualified 
for appointment in the Army Reserves or Regular Army.  At 
the October 1963 physical for appointment into the Army 
Reserves, the examiner recorded the veteran's blood pressure 
as 148/80, and determined his heart and vascular systems 
were normal.  He was scheduled for a  three-day (morning and 
afternoon) blood pressure check.  From January 21 through 
January 23, 1964, the readings, respectively, were as 
follows: 148/80, 164/88; 146/80, 166/80; and 160/70, 150/70.  
Based on those readings, in February 1964, the veteran was 
found medically disqualified due to persistent hypertension, 
which was then recorded on the October 1963 medical 
examination report.  

In March 1964, the veteran sought a private medical opinion 
concerning his elevated blood pressure readings.  In an 
April 1964 report to whom it may concern, the veteran's 
physician stated that the veteran had intermittent elevated 
blood pressure readings (138/88, 134/90, and 148/88) with no 
history of cardiovascular disease.  After a physical 
examination, his impression was that the veteran did not 
have sustained hypertensive vascular disease, but had labile 
blood pressure.  That April 1964 medical examination report 
is included as part of the veteran's service treatment 
records.  

The veteran entered active duty in June 1964.  No June 1964 
entrance examination was conducted.  But his October 1963 
medical examination report reflects that another three-day 
blood pressure check was thereafter conducted from July 14 
through July 16, 1964.  The readings were as follows:  
136/78, 136/80; 138/80, 132/80; and 136/84, 136/80.  
Following the retest, the veteran was found medically 
qualified for service.  The earlier February 1964 notation 
that he was medically disqualified for persistent 
hypertension was crossed out on the October 1963 medical 
examination report.     

It is possible to interpret the October 1963 medical 
examination report, with its crossed-out February 1964 
notation (that the veteran was disqualified for service for 
persistent hypertension), and its July 1964 notation of 
improved blood pressure readings, as an indication that no 
pre-existing condition was noted upon entry into service.  
But it is the defined and consistently-applied policy of VA 
to administer the law under a broad interpretation, 
consistent with the facts shown in every case.  38 C.F.R. 
§ 3.102; see also 38 C.F.R. § 3.303(a) (determinations as to 
service connection will be based on review of the entire 
evidence of record, with due consideration to the policy of 
VA to administer the law under a broad and liberal 
interpretation consistent with the facts in each individual 
case).  

Here, the statute provides that the critical time period is 
what was noted at the time the veteran was examined, 
accepted, and enrolled into active service.  38 U.S.C.A. 
§ 1111.  At the last examination performed by the Army 
before his enrollment, the veteran was rejected for service 
in the Army Reserves as of February 1964 for persistent 
hypertension.  After the veteran produced an April 1964 
examination report of a private physician indicating that 
his heart was normal and that he had labile hypertension, 
the veteran was enrolled in active service.  Five weeks 
after he began active service, his October 1963 medical 
examination report was updated with a note of his improved 
blood pressure readings and the notation that he was 
medically qualified for appointment.    

The Board finds that when examined, accepted, and enrolled 
for service, the veteran's labile hypertension disorder was 
noted on his examination report.  38 C.F.R. § 3.304(b); see 
Verdon v. Brown, 8 Vet. App. 529, 534-535 (1996) (even 
though the veteran's bunions may have been asymptomatic at 
the time of his induction, they had been noted on the 
induction examination and accompanying orthopedic 
consultation).  As discussed in the next section, the 
veteran must therefore show that his pre-existing labile 
hypertension disorder increased in severity during service.  

2.  The veteran's pre-existing labile hypertension disorder 
increased in severity during service 

When a pre-existing disorder is noted upon entry into 
service, a veteran must establish that during service, there 
was an increase in the severity of the pre-existing 
disability.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a); 
Browder v. Derwinski, 1 Vet. App. 204, 206 (1991) (veteran 
only had to show that his vision worsened during service).  

For certain pre-existing disorders (such as the 
cardiovascular disease at issue here), if that pre-existing 
disorder is manifest to a compensable degree during the first 
year following separation from service, a presumption arises 
that the condition was aggravated during service.  Splane v. 
West, 216 F.3d 1058, 1067-1069 (Fed. Cir. 2000) (veteran with 
pre-existing condition of MS could establish aggravation 
during service by showing that the MS was manifest to a 
compensable degree within the presumptive period).  In this 
regard, the Board notes that in a precedent opinion, 
VAOPGCPREC 14-98, 63 Fed. Reg. 56,705 (1998), the General 
Counsel of VA held that Congress did not intent to establish, 
in section 1112(a), a presumption of aggravation for diseases 
existing prior to service.  In Splane, however, the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit) invalidated VAOPGCPREC 14-98 in part and held that 
Congress intended to include pre-existing conditions in the 
presumption of inservice occurrence.  "Indeed," said the 
Federal Circuit reasoned, "it is difficult to imagine an 
interpretation of section 1112(a) that would suggest 
otherwise without completely reading the words 'or aggravated 
by' out of the statute."  Id. at 1068.  The Federal Circuit 
stated that the legislative history cited in the General 
Counsel's opinion, "while not altogether unpersuasive, 
cannot overcome the cannons of construction that require us 
to give effect to the clear language of a statute and avoid 
rendering any portions meaningless or superfluous."  Id. at 
1068-69.  

To establish hypertension manifest to a compensable degree, 
the record must reflect (1) a history of diastolic blood 
pressure predominantly 100 or more with continuous 
medication for control; or (2) diastolic blood pressure 
predominantly 100 or more; or (3) systolic pressure 
predominantly 160 or more.  38 C.F.R. § 4.104, Diagnostic 
Code 7101 (criteria reordered to facilitate application to 
the instant appeal).  The veteran was not given a 
prescription for blood pressure medication until the 1970's.  
The record contains some blood pressure readings from the 
veteran's December 1966 to January 1967 hospitalization for 
an extensive evaluation of his cardiac condition by VA.  But 
while those blood pressure readings indicate elevated blood 
pressure, they do not reflect the standards for a 
compensable rating.  Compare 38 C.F.R. § 4.104, DC 7101, 
Note (1) (hypertension means that the diastolic blood 
pressure is predominantly 90 or greater) with 38 C.F.R. 
§ 4.104, DC 7101, 10 percent rating criteria (set forth 
above).  And no other blood pressure readings are in the 
record for the year following the veteran's separation from 
service.  Thus, the increase in the veteran's hypertension 
disorder cannot be established by using the presumption rule 
of 38 U.S.C.A. § 1112(a).  Splane, 216 F.3d at 1067-1069.  

But determinations as to service connection may also be 
based on a review of the entire evidence of record.  
38 C.F.R. § 3.303(a).  Here, there is mixed evidence as to 
whether the veteran's labile hypertension increased in 
severity during service.  

The veteran's service treatment records provide credible 
evidence that the veteran's pre-existing labile hypertension 
increased in severity during service.  At the initial 
separation examination in August 1966, the veteran's blood 
pressure was recorded as 158/104.  An electrocardiogram 
(ECG), medical consult, and physical profile record were 
requested.  The August 1966 ECG report recorded no blood 
pressure readings but determined the ECG test showed changes 
of the left ventricular hypertrophy with normal chest X-ray.  
The August 1966 medicine clinic consultation report noted 
the five-to-six  year history of intermittent hypertension, 
which had been asymptomatic.  Upon examination, the veteran 
was described as having mild elevation of blood pressure 
that day (recorded as 148/96), but the examiner noted that a 
majority of his blood pressure readings were over 140/90.  
The examiner did not record the individual blood pressure 
readings that were over 140/90, other than the one for the 
day the report was prepared.  The veteran was diagnosed with 
essential hypertension.  The physical profile record 
reflected mild elevation of blood pressure, a diagnosis of 
essential hypertension, and a change in the veteran's 
physical profile from "P1" to "P3."  

Other evidence supports the veteran's claim that his 
hypertension disorder increased in severity during service.  
Dr. O'Bar reviewed the August 1966 reports and blood 
pressure readings taken 2 months after service and concluded 
that the veteran's hypertension condition had increased in 
severity during service.  May 1998 Report by Dr. O'Bar (the 
veteran's hypertension began or was at least markedly 
exacerbated by his military service); June 1998 Transcript 
at 5 (Dr. Bar testified that the fact that the veteran's 
blood pressure remained high after exercise indicates his 
hypertension had worsened by December 1966).  An April 2007 
report by Dr. Butler, who is a Board-certified vascular 
surgeon and who indicated that he had reviewed the claims 
file and discussed the pertinent medical evidence in detail, 
reached the same conclusion.  

There is evidence to the contrary in the record.  The 
March 2003 VA compensation and pension (C&P) examiner 
determined that the Army's separation examiner improperly 
diagnosed the veteran with essential hypertension upon 
separation.  He based his opinion on two series of tests.  
First, he relied upon "a three-day blood pressure [readings] 
recorded on his separation examination" that were "within 
normal limits."  But the record does not contain blood 
pressure readings to support that examiner's conclusion.  
The only three-day blood pressure readings recorded during 
service were the January 1964 and July 1964 readings.  To 
the extent the March 2003 C&P examiner attributed the 
July 1964 readings to the separation examination, the 
credibility of his opinion is lessened.  Reonal v. Brown, 5 
Vet. App. 458, 461 (1993) (a medical opinion based on an 
inaccurate factual premise is not probative).  

The March 2003 C&P examiner also relied upon the post-
service VA hospitalization records from December 1966 to 
January 1967 to conclude that the veteran's essential 
hypertension had not yet developed by the time of his 
January 1967 discharge from the VA hospital.  He points out 
that the January 1967 discharge report from the VA hospital 
concludes that the veteran had labile, intermittent 
elevations of hypertension but that he had no clinical heart 
disease.  Since the VA had not diagnosed essential 
hypertension as a result of extensive testing, the 
March 2003 C&P examiner concluded that the veteran's 
condition at discharge was the same as upon entrance-he had 
intermittent, labile hypertension, but essential 
hypertension did not develop until later.  

It is the responsibility of the Board to weigh the evidence, 
including the medical evidence, and determine where to give 
credit and where to withhold the same and in so doing, the 
Board may accept one medical opinion and reject others.  
Evans v. West, 12 Vet. App. 22, 30 (1998).  As for the 
August 1966 medicine clinic examiner, he evaluated the 
veteran's blood pressure and determined that a P3 profile was 
warranted based on a majority of the veteran's  blood 
pressure readings having been over 140/90.  Although he did 
not provide the specific clinical findings to support his 
summary, there is nothing to show that he was inaccurate in 
his summary.  Moreover, his rationale for an essential 
hypertension diagnosis is supported by that summary and is 
consistent with standards used by VA in evaluating 
hypertension.  Thus, the Board finds that his report is very 
credible.  

Unfortunately, the remaining three post-service medical 
opinions all contain similar flaws.  Dr. O'Bar and Dr. Butler 
believed the December 1966 tests were performed during 
service rather than after service.  The March 2003 C&P 
examiner believed July 1964 blood pressure readings had been 
taken at separation in August 1966.  
Yet, the opinions of all three doctors were to a great degree 
based on the data from the December 1966 tests conducted 
during the veteran's hospitalization two months after 
service.  The March 2003 C&P examiner found the VA diagnosis 
of labile hypertension with no findings of cardiac disease to 
be compelling evidence that the veteran's labile hypertension 
had not increased in severity during service.  The veteran's 
doctors found the data within that report to be compelling 
evidence that his labile hypertension had progressed more 
quickly than normal toward essential hypertension during 
service.  The reasoning in all of those reports is logical.  
Given that all three reports are somewhat compromised because 
of factual errors but contain a logical rationale consistent 
with clinical findings in the record made shortly after the 
veteran's separation from service, they are assigned equal 
weight.  

When there is an approximate balance of positive and negative 
evidence about a matter in a service connection claim, 
reasonable doubt should be resolved in the claimant's favor.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Resolving 
reasonable doubt in the veteran's favor, the Board finds that 
the veteran's labile hypertension increased in severity 
during service.  

3.  The increase in disability was not due to the natural 
progression of the disease

Once a veteran has established that a pre-existing condition 
increased in severity during service, inservice aggravation 
is established unless there is clear and unmistakable 
evidence that the increase in disability was due to the 
natural progression of the disease.  38 U.S.C.A. §§ 1153, 
1111; 38 C.F.R. § 3.303(b); see Wagner v. Principi, 370 F.3d 
at 1153.  

The March 2003 C&P examiner determined that the veteran's 
current disabilities represent a natural progress of the 
veteran's pre-existing disability of labile hypertension that 
were not affected by his military service.  Yet, that 
competent, credible opinion is not clear and unmistakable 
evidence because equally competent and credible opinions are 
to the contrary. 

For example, Dr. Butler explained that not all patients with 
labile hypertension progress into essential hypertension.  
But for those who do develop essential hypertension, it 
usually takes decades.  He pointed out that because the 
veteran's blood pressure did not return to normal after 
exercise in the December 1966 tests, that was an indication 
that the essential hypertension had developed much quicker 
than the natural progress of the disease.  Dr. Butler's 
April 2007 Report.  

Dr. O'Bar also stated in his May 1998 report that the 
veteran's hypertension began or was markedly exacerbated by 
his military service.  He reached this conclusion by 
comparing the entrance diagnosis of labile hypertension with 
the discharge diagnosis of essential hypertension.  See also 
June 2000 Report of Dr. Bar (if the veteran  had a blood 
pressure problem before service, it certainly was aggravated 
in the service).  

Given that conflicting evidence, notwithstanding the opinion 
in the March 2003 C&P examination report, the evidence in the 
record is not clear and unmistakable that the inservice 
increase in the veteran's pre-existing labile hypertension 
was due to a natural progression of the disorder.  The second 
requirement for service connection-that a pre-existing 
disorder was aggravated during service-has thus been 
established.  

B.  The currently-diagnosed disabilities are related to the 
pre-existing labile hypertension that was aggravated during 
service 

The analysis in the various parts of section A, above, shows 
that the veteran had a pre-existing condition that was 
aggravated during service.  But the veteran's pre-existing 
disorder was labile hypertension, while his 
currently-diagnosed disabilities are essential hypertension 
and hypertensive cardiomyopathy secondary to hypertension.  
Thus, the third requirement for service connection-that 
there be a relationship between the currently-diagnosed 
disabilities and the pre-existing disorder aggravated during 
service-must be addressed.  Cf. Jensen v. Brown, 19 F.3d 
1413, 1416-1417 (Fed. Cir. 1994) (in interpreting the 
validity of 38 C.F.R. § 3.306(b)(2) involving systematic 
manifestations of a pre-existing condition during combat 
conditions, the establishment of inservice aggravation does 
not mean that service connection is conclusively proven; the 
regulation only proves that inservice aggravation, not 
service connection, is established).  

All of the examiners determined that there is a positive 
nexus between the current disabilities and the pre-existing 
labile hypertension; they merely differ as to when the labile 
hypertension progressed into essential hypertension and 
hypertensive cardiomyopathy secondary to hypertension.  See 
May 1998 Report by Dr. O'Bar (the significant hypertension 
developed during service went on to become more sustained and 
ultimately led to cardiomyopathy, atrial fibrillation, 
continued elevation of his blood pressure, and a transitory 
cerebral embolus); March 2000 C&P Examination Report (I 
believe the heart disease is secondary to the veteran's 
labile hypertension which existed prior to service); 
April 2007 Report by Dr. Butler (the veteran's severe 
hypertension, atrial fibrillation, compensated congestive 
heart failure, and hypertensive cardiomyopathy with severe 
left ventricular systolic dysfunction resulting in an 
ejection fraction of 10 to 15 percent of normal are the 
direct result of the hypertension first diagnosed during 
service).  

Because the record establishes that:  the veteran has a 
current diagnosis of essential hypertension and hypertensive 
cardiomyopathy secondary to hypertension; his pre-existing 
labile hypertension disorder was aggravated during service; 
and there is a connection between his currently-diagnosed 
disabilities and the labile hypertension that was aggravated 
during service, all of the requirements for service 
connection have been met.  As such, service connection for 
essential hypertension and hypertensive cardiomyopathy 
secondary to hypertension is warranted.


ORDER

Service connection for essential hypertension and 
hypertensive cardiomyopathy secondary to hypertension is 
granted. 



			
                STEVEN D. REISS	K. OSBORNE
	       Acting Veterans Law Judge                                
Veterans Law Judge
       Board of Veterans' Appeals                          
Board of Veterans' Appeals



	                         
__________________________________________
	                                         JOAQUIN AGUAYO-
PERELES
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


